NO. 07-05-0340-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   DECEMBER 16, 2005

                           ______________________________

                              KERWIN GIBBS, APPELLANT

                                              V.

                  ALLSUP’S CONVENIENCE STORES, INC. AND
                  FEDERATED MUTUAL INSURANCE COMPANY,
                  FEDERATED INSURANCE AN ASSUMED NAME
                OF FEDERATED MUTUAL INSURANCE COMPANY
              AND/OR FEDERATED SERVICES INSURANCE COMPANY
                      AND DAWN WILLEFORD, APPELLEES
                     _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2005-597,010; HONORABLE PAULA LANEHART, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Kerwin Gibbs, filed a notice of appeal from an Order entered on June 24,

2005. The clerk’s record was filed on October 21, 2005 and the reporter’s record has not

been requested per the docketing statement filed by appellant. By letter dated November

29, 2005, the clerk of this court notified counsel for appellant that appellant’s brief was due
November 21, 2005, but had yet to be filed. See TEX . R. APP . P. 38.6(a). The letter further

advised appellant that the appeal would be subject to dismissal for want of prosecution if

the brief, or a response reasonably explaining the failure to file a brief with a showing that

appellee had not been injured by the delay, was not filed by December 9, 2005. No brief,

motion for extension or other response has been received.


       Accordingly, we now dismiss the appeal for want of prosecution and failure to

comply with a directive of the court. See TEX . R. APP . P. 38.8(a)(1) and 42.3(b), (c).




                                           Mackey K. Hancock
                                               Justice




                                              2